Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/742,053 is being allowed since none of the prior art of record teaches or fairly suggests a method of determining or predicting viscosity of a protein solution of interest containing a protein at a given concentration between 1 mg/mL and 100 mg/mL inclusive, comprising the steps of irradiating a sample of the protein solution of interest at a given temperature with X-ray to obtain a scattering pattern, determining from the scattering pattern a value for a parameter selected from apparent maximum particle diameter of the protein in the sample, apparent particle radius of gyration of the protein in the sample, and apparent molecular weight of the protein in the sample, and using the value for the selected parameter to determine viscosity at the given temperature of the protein solution of interest using a predetermined calibration curve, wherein the predetermined calibration curve correlates viscosity measured at the given temperature of a sample of each of a plurality of different test solutions, each comprising a test protein at the given concentration, to a value for the selected parameter of each of the test solutions measured at the given temperature, wherein the test proteins in the test solutions are the same or different. It is noted that the parameters comprising apparent maximum particle diameter of the protein in the sample, apparent particle radius of gyration of the protein in the sample, and apparent molecular weight of the protein in the sample are defined on page 3 of the specification as those size parameters of a protein solution measured by X-ray scattering when assuming that there is no intermolecular interaction between particles in a protein solution having a high concentration, Pharmaceutical Research, vol. 32, June 16, 2015, pages 3803-3812, submitted in the IDS filed on January 14, 2020), used previously in the parent application U.S. Serial No. 15/503,441 to reject the claims, in view of the English-language translations of the Japanese foreign priority documents filed on January 24, 2020 in this application. The English-language translations of the Japanese foreign priority documents establish the effective filing date of the instant application as either August 20, 2014, December 12, 2014 or April 1, 2015, which are all prior to the publication date of the Fukuda et al reference (i.e. June 16, 2015). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 2, 2021